 In the Matter of CONSOLIDATED GAS UTILITIES CORPORATION, EMPLOYERandOIL WORKERS INTERNATIONAL UNION, CIO, PETITIONERCase No. 16-R-1897.-Decided April 28, 1947Messrs. Conrad C. Mountand E.C. Joullian,both of OklahomaCity, Okla., for the Employer.Mr. C. M. Massengale,of Tulsa, Okla., for the Petitioner.Mr. Sydney S. Asher, Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Okla-homa City, Oklahoma, on November 13 and 14, 1946, before V. LeeMcMahon, hearing officer.The hearing officer's rulings-made at the,hearing are free from prejudicial error and are hereby affirmed.Atthe hearing, the Employer moved to dismiss the petition on the groundsthat (1) certain employees involved herein are not engaged in inter-state commerce and, therefore, the Board is without jurisdiction asto them ;" (2) the Petitioner has not shown that it has substantial repre-sentation among employees in the unit which it alleges to be appro-priate; and (3) the unit sought by the Petitioner is inappropriate.For reasons stated in Section I, III, and IV, below, the motion ishereby denied.Upon the entire record in the case, the National Labor RelationsBoard-makes the following:FINDINGSOF FACTI.THE BUSINESS OF TILE EMPLOYERConsolidated Gas Utilities Corporation, a Delaware corporationwith its principal office in Oklahoma City, Oklahoma, is engaged,inthe production, purchase, distribution, transmission and sale of natural'gas.The Employer is licensed to do business in the States of Texas,Oklahoma, and Kansas.- It buys or produces gas in all three States,sells gas in all three States, and transports some gas from Texas toOklahoma and Kansas, and from Oklahoma to Kansas. The main73 N. I. R. B, No. 121.636 CONSOLIDATED GAS UTILITIES CORPORATION637.pipe line runs- from Wheeler County, Texas, through Oklahoma toLyons County, Kansas.A second pipe line runs from Lawton toDuncan, Oklahoma. Some gas from this 'latter line is sold- to CitiesService Gas Company, an interstate line.A third pipe line runsbetween Neodesha and Humbolt, Kansas. Some gas for this line is.purchased from Cities Service Gas Company. The fourth pipe lineextends from Sayre to Altus, Oklahoma.All gas on this line is pro-duced and sold within the State of Oklahoma. This line services,among other customers, the Rock Island Railroad, an interstate car-rier, and the United States Post Office. In addition to the four pipelines, the Employer operates distribution systems at Cushing, Okla-homa, and Hominy, Oklahoma. All the gas distributed in Cushingand Hominy is produced within the State.None of the pipe linesor distribution systems is interconnected.During the year ending July 30, 1946, the Employer produced orpurchased gas exceeding $962,000 in value and sold gas exceeding$3,900,000 in value.The Texas-Kansas line accounted for approxi-mately $285,000 of the production and purchases, and approximately$2,300,000 of thesales;the Lawton-Duncan line for approximately$444,000 of the production and purchases, and approximately $1,000,-000 of the sales; the Neodesha-Humbolt line for approximately $118,-000 of the production and purchases, and approximately $210,000 ofthe sales; the Sayre-Altus line for approximately $50,000 of the pro-duction and purchases, and approximately $240,000 of the sales; theCushing operations for approximately $41,000 of the production andpurchases, and approximately $100,000 of the sales; and the Hominyoperations for approximately $24,000 of the production and purchases,and approximately $50,000 of thesales.,The Employer, while admitting that the Tetras-Kansas line, theLawton-Duncan line and the Neodesha-Humbolt line are engaged incommerce within the meaning of the Act, maintains that the Sayre-Altus line and the distribution systems at Cushing and Hominy arenot engaged in,commerce.2 It contends, therefore, that the Boardhas no jurisdiction over the employees 'employed on the latter oper-ations.We do not agree. All the pipe lines and distribution systemsare owned and operated by the Employer. The entire business isunitary m character.3 which has resulted in the Petitioner's organizingthe employees of all the pipe lines and distribution systems in a singleunit.It is clear that wage controversies in.any pipe-line or distribu-tion system will have repercussions in other pipe lines or distributionsystems of the Employer.iMatter of Cities Service GasCo , 41 N. L R B. 6482The operations which the Employer admits are in interstate commerce accounted formore than 88 percent of the Employer's,Ourchases and production of gas, and almost 90percent of the sales3 See SectionIV, below. 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDContrary to the contention of the Employer, we find thaf it is en-gaged in commerce within the meaning of the National Labor Rela-tions Act as to all its operations 4-II. THE ORGANIZATION INVOLVEDThe Petitioner -is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.-III.THE QUESTION CONCERNING REPRESENTATION-The Employer refuses to "recognize the Petitioner as the exclusive -bargaining representative of employees of the Employer until thePetitioner has, been certified by the Board in an appropriate unit. -The Employer maintains that no question concerning representa-tion has arisen inasmuch as the Petitioner has made no showing ofsubstantial representation among the employees involved herein.Weare satisfied, however; that the Petitioner's showing of interest, whichwas submitted to the Board for administrative reasons, Js adequate.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITA. The contentions of the parties-The Petitioner desires a unit of all production, transmission, dis-tribution- and maintenance employees of the Employer; except for'technical, clerical, sales and supervisory employees.The Employer,on the other hand, requests separate units for the employees of eachof its five divisions, and a sixth unit composed of its compressor sta-tion employees.The parties stiliulated that job classifications listedin Appendix A, attached hereto, should be included' within whateverunit or units the Board found to be appropriate. They further agreedthat the technical, clerical, sales and supervisory job classificationslisted-in Appendix B, attached hereto, should be excluded from theappropriate unit or units.They failed to agree, however, as to theinclusion -or exclusion of foremen, production foremen, transmissionforemen, -distribution foremen, subforemen, production subforemen,transmission subforeinen, distribution subforemen, distribution super-visors and orifice meter inspectors.4SeeVirginia Plectiic and'Power Company v N L R B,115 F (2d) 414 (C C A 4),reversed on other grounds 314 IT S 469,N. L R. B. v. Schmidt Baking Co., Inc ;122 F.(2d) 162 (C C A 4) ;Hearst Pubhcat'on Tnrornorated v. N'L R B,136 F (2c1) 608(C C. A. 9), reversed on other grounds 322 U. S. 111. CONSOLIDATED GAS UTILITIES CORPORATION639B. The extent of the unitSince 1928, the Employer has divided its-operations into five geo-graphical divisions_ which do not necessarily coincide with the pipeline systems.'These divisions are contiguous.The distance fromone extreme end of the Employer's operations to the other is ap-proximately 400 miles, as compared with 182 miles from border -toborder of the largest of the divisions.Each division is headed by a division manager who is responsible tothe Employer's general officers at the main office.The division man-agers meet monthly in Oklahoma City to discuss the Employer'saffairs.A division, manager has authority to hire, promote anddischarge the -employees under him and to control working hoursin his division.The number of holidays granted employees is de-termined at the main office and is uniform throughout the Employer'soperations, but-the policy as to sick leave is determined by each di-vision manager with respect to the employees in his division. Salarybrackets for each job classification are promulgated by the Employer,and the division manager must conform to the established minimaand maxima in determining the wages of the employees under him.Grievances are settled within the division in which they arise, ifpossible; otherwise they are settled by the Employer's president.Any employee has the right to go over the head of his division man-ager and appeal to the Employer's general officers if he is dissatisfied,with the division manager's decision.Personnel records are main-tained at both the Employer's main office and the division office.Payrolls are prepared in the division office, but salary checks for the em-ployees of all but one of the divisions s are issued from the centraloffice in Oklahoma City.All inventories and purchases are coordi-nated through the Employer's central office.The main pipe line runs continuously for a ' distance , of approxi-mately 347 miles through three different divisions. It pipes gas fromthe wells in Texas to various points along the line.Movements of gasand pressure are 'controlled from the central dispatching office inBlackwell, Oklahoma.As gas is needed for increasing the load in acity, the Employer's local representative in that city calls for moregas.Thus, if the Wichita office should call for a large amount'of gas,this would affect operations all along the line between Texas andKansas.The Wichita Division contains part of the Texas-Kansas pipe line, the Northern Divi-sion contains part of the Texas-Kansas pipe line plus the Hominy and Cushing distributionsystems , the Western Division contains part of the Texas-Kansas pipe.Iine plus the entireAltus-Sayre pipe line ; the Southein Division contains the Lawton-Duncan pipe line , andthe Neodesha Division contains the Neodesha-Humbolt pipe line.6 The checks for the employees in the Wichita Division are issued from the Wichita office739926-47-vol. 73-42 640DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Employer's system of pipe" lines includes 10 compressor sta-tions, which are located along the Texas-Kansas and Neodesha-Hum-bolt pipe lines.The functions of these stations is to increase the linecapacity and deliver more gas.They form an integral part of-thepipe line, and trouble in any compressor station would curtail deliver-ies of gas to consumers.Division managers have no jurisdiction overcompressor stations within their territory.Each compressor stationis in charge of a Chief Engineer, who reports directly to the' HeadEngineer at the central office in Oklahoma City.The Employer contends that a system-wide unit would be inappro-priate because the employees are scattered over a wide area and lackeffective means of discussion.However, the argument is-inconsistentwith the Employer's expressed desire to group all compressor stationemployees in a single unit, inasmuch as the compressor station em-ployees are similarly scattered over a wide area.The Employer has had no past history of collective bargaining withany labor organization.The record discloses that the Petitioner hasextended its organizational activities throughout the Employer'ssystem and seeks to represent all the employees in a system-wide unit.In view of this fact, and in view of the integrated nature of the Em-ployer's operations, Ave find that a system-wide unit,is appropriate forthe purposes of collective bargaining.7,C. Specific disputed work categories ,Production f oreinenare in charge of crews of approximately fivemen who lay, repair and maintain lines in the field, gauge wells, andperform similar functions.They,have authority to hire, dischargeand assign duties to the men under them.We are.of the opinion thatproduction foremen are supervisory employees within our usualdefinition, and, we shall, therefore, exclude them from the unit.Transmission foremensupervise crews of,from three to six men whoare engaged in laying and maintaining pipe lines over the transmissionsystem:Transmission foremen are under the supervision of the dis-trict superintendent," and occasionally substitute for hifn in hisabsence; they also act as contact men between the Employer. ;andindustrial consumers in the field.They have authority to hire and7Matterof HoustonPipeLineCompany,28 N L R B 301In support of its position,the Employer's counsel citedMatter of TearEmergency Pape-lines,Inc .60 N L It B 69 and 56N L R B 64 MattelofUnited Gas Pipe Line Com-pany.59 N L R B 1438,Matter of Tealaoma Natural Gas Company,40 N L R B 1193;andMatterof Cities Service GasCo , 41N ,-L R R 648 In none of these cases, however,had the petitioning labor organization organized the employees on a system-wile basis8riistiict superintendents are in charge of distilets(subdivisions of divisions) and areresponsible to then respective diiisbon managers CONSOLIDATED GAS UTILITIES CORPORATION641discharge employee's working under them.We shall exclude trans-mission foremen from the unit as supervisory employees.Distribution foremenare in charge of crews of 3 to 10 men, en-gaged in laying,lines, setting large meter installations, runningservice, and related operations. - They are empowered to hire anddischarge the employees under them.We find that distributionforemen are supervisory employees within our customary definition.Accordingly, we shall exclude them from the unit.Production subforemenin the Northern Division are directlyunder the supervision of the- district superintendents, inasmuch asthere are no production foremen in that division.Production sub-foremen supervise groups of well tenders who blow traps; turn gason and off, change charts, gauge gasoline, and perform other in-cidental tasks in the field.Production subforemen assign dutiesto the workers under them, effectively recommend hiring, promotingand discharging, and have authority to hire and discharge the menunder them in extreme cases.We are of the opinion that productionsubforemen in ' the Northern Division are supervisory employees,and we shall'exclude them from the unit. In the Western Division,on the other hand, production subforemen are under the supervisionof production foremen. -They repair leaks, paint structures around'the wells, clean up around the gate boxes and turn the wells on- oroff in the absence of the regular well tenders.On rare occasions,estimated at less than 10 percent of their time, subforemen act as"straw bosses" in the absence of their foremen.Whether or not aparticular subforeman, during the absence of his foreman, has au-thority to hire, discharge or discipline the men in his crew de-pends, in each case, on the specific authority delegated to him byhis foreman.The division manager of that division knew of no in-stance in which a production subforeman had ever hired or dis-charged one of his crew.We find that production subforemen intheWestern Division are not supervisory employees.Accordingly,we shall include them in the unit.No evidence was introduced asto the duties or authority of production subforemen in the otherthree divisions of the Employer's system; consequently, we shallmake no determination at this time with respect to their inclusionin or exclusion from the unit.Transiaission sub foremenin the WWTestern Division are under theimmediate supervision of transmission foremen.Their duties andauthority are similar to that of production subforemen in that di-vision, except that transmission subforemen act in a supervisorycapacity. more frequently than do production subforemen. In view 642DECISIONS OF NATIONAL'LABOR RELATIONS BOARDof our' finding with respect to production subforemen in the West-ern Division, we find-that'. transmission subforemen in that divisionare non-supervisory employees, and we shall,'therefore, include themin the unit.However, we shall not at this time make any deter-mination with respect to the inclusion or exclusion of transmissionsubforemen in the other four divisions.Distribution supervisorssupervise approximately three employees,who are either laborers or clerical employees.Distribution super-visors are the Employer's representatives in the towns in which they,work, and are charged with maintaining the Employer's public re-lations.The Employer requires them to join local civic groups andpays their dues as members of such organizations.They, are sal-aried, are in charge of the Employer's office in their town, and areauthorized, to hire and discharge the employees working under them.We are of the opinion that distribution supervisors are supervisoryemployees.Accordingly, we'shall exclude them from the unit.Orifice meter inspectorstest and "calibrate orifice meters, changethe plates in the meters, calculate orifice meter charts and flows,estimate'the size of the necessary plates, look after the temperatureand pressure control instruments and install gauges.The Petitionerdesires orifice meter inspectors in the unit, while the Employer takesno position with respect to their inclusion or exclusion.The orificemeter inspectors appear to be skilled mechanics who have a com-munity of interests with other skilled mechanics.We shall includethem in the unit.----We shall make no determination at this time as to the inclusion orexclusion of foremen, subforemen or distribution subforenen, inas-much as the record does not contain sufficient evidence on which suchdeterminations can be based.-D. Concl'usionsWe find that all production, transmission, distribution, and main-tenance employees of the Employer,' including all employees in theclassifications listed in Appendix A, attached hereto, compressor sta-tion employees and orifice meter inspectors; but excluding all employees-in the classifications listed in Appendix B, attached hereto, productionforemen, transmission foremen, distribution foremen, distributionsupervisors, and all other supervisory employees with authority tohire, promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action," constitute9Includingproduction'subforemen and transmission subforeinen in the western Division.10 Including productionsubforemenin the Northern Division. CONSOLIDATED GAS UTILITIES CORPORATION'643a unit appropriate for the purposes of collective' bargaining withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of ,the investigation to ascertain representatives for the pur-poses of collective bargaining with Consolidated Gas Utilities Corpo-ration, Oklahoma City, Oklahoma, an election by secret ballot shall beconducted as early as possible, but it later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to Sections203.55 and 203.56, of National Labor Relations Board Rules and Regu-lations-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and- including employees in thearmed forces of the-United States who present themselves in person atthe polls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the election, to determine whether or not they desire to berepresented by Oil Workers International Union, CIO, for the pur-poses of collective-bargaiiiing.APPENDIX APressure Dispatcher (Field)Senior Engineer, compressor sta-tion,Junior Engineer, Compressor sta-tionMaintenanceRepairEngineer,compressor stationApprentice Engineer, compressorstationCommon Laborer_Semi-skilled LaborerWelderApprentice WelderWelder's HelperWell TenderServicemanCarpenter -'Pipe FitterChart ChangerTruck Driver, Class ATruck Driver, Class BMeter RepairmanLine WalkerJanitorJanitressMeter ReaderPart-time employees within the above categories 644DECISIONS-OF NATIONALLABOR RELATIONS BOARDAPPENDIX BPressure Dispatchertion)Heating EngineerDivision EngineerGeologistChief Engineer,tion(Central Sta- Assistant Division Manager _compressorDivision SuperintendentDistrict SuperintendentGeneral ForemanService Supervisor .DistributionManager`Division ManagerStenographer °Division ClerkWarehouse ClerkCashiersta- _ Assistant CashierOffice ClerkPBX OperatorCollectorSolicitorEmployeesin the General Officesat Oklahoma City,OklahomaTemporaryemployeesPart-time employees within the above categories